Citation Nr: 9933529	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  99-01 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right ankle sprain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from July 1942 to November 
1945 and from May 1946 to May 1947.  His appeal ensues from a 
September 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO), which 
continued the veteran's 10 percent disability rating.  


FINDING OF FACT

The veteran's disability from the residuals of a right ankle 
sprain is currently manifested by moderate limitation of 
motion of the ankle and functional loss due to pain and 
weakness.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for residuals of a 
right ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. § 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5271 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation assigned for the 
residuals of his right ankle sprain does not adequately 
reflect the severity of his ankle symptomatology.  The Board 
finds the veteran's claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  It also finds that the VA 
has fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of this claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination(s) on which 
an evaluation is based adequately portrays the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45.

The RO has evaluated the residuals of the veteran's right 
ankle sprain as being 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5271.  DC 5271 provides that a 10 
percent disability evaluation is warranted for moderate 
limited motion of the ankle.  A 20 percent disability 
evaluation requires marked limited motion of the ankle.  See 
38 C.F.R. § 4.71a, Plate II (normal dorsiflexion is from 0-20 
degrees and plantar flexion from 0-45 degrees) (1999).

The evidence of record shows the following.  The veteran was 
granted service connection and a 0 percent rating for the 
residuals of his right ankle sprain by rating decision dated 
July 1947.  The veteran's 0 percent disability was continued 
by a rating decision dated in October 1995.  A rating 
decision of July 1997 increased the evaluation to 10 percent, 
and a September 1998 rating action continued the 10 percent 
evaluation.  The veteran underwent a VA examination in 
September 1995.  At that time, the veteran had a normal ankle 
examination.  Specifically, the examiner found that the 
veteran did not have any discomfort during range of motion 
exercises and he was able to dorsiflex to 20 degrees and 
plantar extend to 10 degrees.  A VA examination performed in 
July 1997 reveals that the veteran had mild to moderate 
swelling of both ankles, with the right ankle being more 
swollen.  There was no instability and the veteran was able 
to dorsiflex to 15 degrees and plantar flex to 20 degrees.  
The veteran was diagnosed with degenerative joint disease and 
it was noted that x-rays revealed that the veteran had a 
small hypertrophic spur at the calcaneal tuberosity in the 
right ankle.  However, the examiner did not believe that the 
veteran's decreased range of motion was caused by the 
calcaneal spur.  VA treatment records dated January 1996 
through June 1997 show that the veteran continued to complain 
of pain in both ankles.  

The veteran was afforded another VA joints examination in 
September 1998.  The veteran, who is legally blind, reported 
to the examination walking with a cane.  The veteran advised 
the examiner that he continued to experience soreness and 
pain in his ankle.  He stated that on some occasions his 
ankle just did not want to react.  Physical examination 
revealed that the veteran tended to lift his feet as a unit 
instead of bending the foot at the ankle and pushing off with 
the toes.  When asked to lean back on his heels, the veteran 
did so, but lost his balance and had to hold onto the 
examination table.  Both ankles were described as being 
arthritic with bony hypertrophy.  The ankles were nontender, 
but movement was stiff or arthritic.  The veteran's ligaments 
were intact and there was no effusion.  The veteran had 
dorsiflexion to 20 degrees and plantar extension to 8 
degrees.  He also had eversion with pain medially to 15 
degrees, inversion to 10 degrees, lateral deviation/rotation 
to 10 degrees and medial deviation/rotation to 25 degrees.  
X-rays of the ankles were negative for abnormalities.  The 
veteran was diagnosed with a chronic right ankle sprain with 
some decreased function.  

The veteran has limited motion of the ankle consistent with 
the currently assigned 10 percent evaluation.  However, the 
Board finds that while the veteran has movement of his right 
ankle joint, the objective evidence shows that the veteran is 
entitled to an increased evaluation pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 
4.45 (1999).  The evidence shows that the veteran tends to 
lift his feet as a unit instead of bending at the ankle.  
Additionally, the veteran's ankle movement has been described 
as stiff and arthritic.  Further, when asked to lean back on 
his heels, the veteran did so with some loss of balance.  The 
Board is satisfied that this evidence establishes additional 
functional limitation than that contemplated by DC 5271.  
Therefore, because the veteran's complaints of pain are 
supported by adequate pathology, the veteran is entitled to 
an increased evaluation due to limitation of motion and 
weakness.  


ORDER

A 20 percent evaluation for residuals of a right ankle sprain 
is granted subject to the statutory and regulatory provisions 
governing payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

